Exhibit 10.1

SUPPLEMENTAL INDENTURE

SUPPLEMENTAL INDENTURE, dated as of October 23, 2017 (this “Supplemental
Indenture”), among GRAPHIC PACKAGING INTERNATIONAL, INC., a Delaware corporation
(the “Company”), GRAPHIC PACKAGING HOLDING COMPANY, a Delaware corporation, and
the other Note Guarantors party hereto (collectively, the “Note Guarantors”),
and U.S. BANK NATIONAL ASSOCIATION, as Trustee (the “Trustee”) under the
Indenture, dated as of September 29, 2010 (the “Base Indenture” and, as
supplemented by the Supplemental Indenture dated as of April 2, 2013, and as may
be further amended, supplemented or otherwise modified from time to time, the
“Indenture”; capitalized terms used herein but not defined herein shall have the
meanings ascribed to such terms in the Indenture), among the Company, the Note
Guarantors party thereto and the Trustee.

WHEREAS, pursuant to the Indenture, the Company has issued its 4.75% Senior
Notes due 2021 (the “Notes”);

WHEREAS, each of the Company and/or one or more of the Subsidiary Guarantors may
in the future find it necessary or desirable to effect a statutory conversion
whereby the Company or any such Subsidiary Guarantor shall convert its
respective legal form from a corporation organized under its jurisdiction of
incorporation to a limited liability company organized under such same
jurisdiction pursuant to the procedure set forth in Section 214 of the Delaware
Limited Liability Company Act and Section 266(b) of the Delaware General
Corporation Law or other applicable state law (such conversion procedure, a
“Statutory Conversion”);

WHEREAS, the Indenture does not restrict or prohibit the Company and/or any
Subsidiary Guarantor to effect a Statutory Conversion;

WHEREAS, pursuant to Section 903 of the Indenture, the Company, the Note
Guarantors and the Trustee may, without the consent of any Holder, enter into a
supplement to the Indenture to amend or supplement the provisions of the
Indenture to, inter alia, make any change that does not materially adversely
affect the rights of any Holder under the Notes or the Indenture;

WHEREAS, for the clarity and convenience of the parties, the parties hereto
desire to execute this Supplemental Indenture;

WHEREAS, the Company has determined that this Supplemental Indenture will not
adversely affect the rights of any Holder in any material respect and the
Trustee has received an Opinion of Counsel and an Officer’s Certificate to such
effect; and

WHEREAS, all conditions and requirements necessary to make this Supplemental
Indenture a valid instrument in accordance with its terms have been done and
performed, and the execution and delivery hereof have been in all respects duly
authorized.

NOW, THEREFORE, in consideration of the premises, the Company, the Note
Guarantors, and the Trustee mutually covenant and agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

CONVERSION OF LEGAL FORM

Section 1.01 Statutory Conversion. The Company and/or any Subsidiary Guarantor
may at any time effect a Statutory Conversion. Upon the consummation of such
Statutory Conversion, the Company, and/or any Subsidiary Guarantor, as
applicable, as so converted, shall, without further action and in accordance
herewith and under applicable law, continue to have all of the obligations,
rights and duties under the Indenture and the Notes of the Company or such
Subsidiary Guarantor, as applicable, all without modification, amendment or
supplement of any kind, and all as if it were the original signatory thereto.

ARTICLE II

EFFECT OF SUPPLEMENTAL INDENTURE

Section 2.01 Interpretation of Supplemental Indenture. The Indenture, as
supplemented and amended by this Supplemental Indenture, is in all respects
ratified and confirmed, and the Indenture and this Supplemental Indenture shall
be read, taken and construed as one and the same instrument.

Section 2.02 Full Force and Effect. Except to the extent modified hereby, the
Indenture shall remain in full force and effect without modification. Any such
Statutory Conversion effected pursuant to Article I above shall not in any way
discharge, forgive, amend, modify or supplement the obligations of the Company
or any Note Guarantor under the Indenture and/or the Notes.

ARTICLE III

MISCELLANEOUS

Section 3.01 Successors and Assigns. All covenants and agreements in this
Supplemental Indenture by the Company or any Note Guarantor shall bind its
respective successors and assigns, whether so expressed or not. All agreements
of the Trustee in this Supplemental Indenture shall bind its successors.

Section 3.02 Benefits of Indenture. Nothing in this Supplemental Indenture,
express or implied, shall give to any Person, other than the parties hereto and
their successors and assigns hereunder, and the Holders, any benefit or any
legal or equitable right, remedy or claim under this Supplemental Indenture.
This Supplemental Indenture shall bind the Company, the Note Guarantors, the
Trustee and the Holders.

Section 3.03 GOVERNING LAW. THIS SUPPLEMENTAL INDENTURE SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REGARD TO CONFLICT OF LAWS PRINCIPLES. THE TRUSTEE, THE COMPANY, AND ANY OTHER
OBLIGOR IN RESPECT HEREOF AGREE TO SUBMIT TO THE JURISDICTION OF ANY UNITED
STATES FEDERAL OR STATE COURT LOCATED IN THE BOROUGH OF MANHATTAN, IN THE CITY
OF NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
SUPPLEMENTAL INDENTURE.



--------------------------------------------------------------------------------

Section 3.04 Duplicate Originals. This Supplemental Indenture may be executed in
any number of counterparts, each of which shall be an original; but such
counterparts shall together constitute but one and the same instrument. The
exchange of copies of this Supplemental Indenture and of signature pages by
facsimile or PDF transmission shall constitute effective execution and delivery
of this Supplemental Indenture as to the parties hereto and may be used in lieu
of the original.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be executed as of the date first above written.

THE COMPANY:

GRAPHIC PACKAGING INTERNATIONAL, INC.,

    as Company

By:     /s/ Bradford G. Ankerholz            

Name: Bradford G. Ankerholz

Title:   Vice President and Treasurer

THE GUARANTORS:

GRAPHIC PACKAGING HOLDING COMPANY,

    as a Note Guarantor

By:     /s/ Bradford G. Ankerholz            

Name: Bradford G. Ankerholz

Title:   Vice President and Treasurer

FIELD CONTAINER QUERETARO (USA), L.L.C.

HANDSCHY HOLDINGS, LLC

HANDSCHY INDUSTRIES, LLC

RIVERDALE INDUSTRIES, LLC,

    each as a Note Guarantor

By:     /s/ Bradford G. Ankerholz            

Name: Bradford G. Ankerholz

Title:   Vice President and Treasurer

THE TRUSTEE:

U.S. BANK NATIONAL ASSOCIATION,

    as Trustee

By:   /s/ David Ferrell                                        

Name: David Ferrell

Title:   Vice President

[Signature Page to Supplemental Indenture (4.75% Senior Notes due 2021)]